 
Exhibit 10.1
 
[image01.jpg]
 


March 19, 2019


Mr. Joseph C. Gorman
122 Fifth Avenue
New York, NY 10011


Dear Mr. Gorman:


This letter agreement (the “Agreement”) is intended to set forth our mutual
understanding regarding your employment as Executive Vice President, Operations
of Barnes & Noble, Inc. (the “Company”).


Accordingly, we are pleased to agree as follows:


1.     Duties.  You agree to be Executive Vice President, Operations of the
Company for the term of this Agreement.  In this capacity, you shall perform
such duties and have such responsibilities as are typically associated with the
office of Executive Vice President, Operations, including such duties and
responsibilities as are prescribed by the Board of Directors of the Company (the
“Board”) consistent with the office of Executive Vice President, Operations. 
You shall report to the Chief Executive Officer or, in the absence of an
individual holding such title and position with the Company, the Chairman of the
Board.  While you are the Company’s employee, you agree to devote your full
business time and attention to the performance of your duties and
responsibilities hereunder; provided, however, that you may serve on the boards
of such entities as the Board may approve in writing following the date of this
Agreement.


2.     Term.  (a)  The initial term of this Agreement shall be for a period
beginning on March 19, 2019 (the “Effective Date”) and ending on the third
anniversary of the Effective Date (the “Initial Renewal Date”) or, if earlier,
the termination of your employment in accordance with the provisions set forth
below. On the Initial Renewal Date and each anniversary of the Initial Renewal
Date thereafter (each such anniversary, a “Renewal Date”), the term of this
Agreement shall automatically extend for an additional period of one year,
unless your employment has earlier terminated or either party hereto has given
the other party written notice of non-renewal at least 90 days prior to the
immediately succeeding Renewal Date.  The period commencing on the Effective
Date and ending on the Initial Renewal Date shall be the “Initial Term” and each
one-year period commencing on the Initial Renewal Date shall be a “Renewal
Term”.  In the event that either party has given written notice of non-renewal,
and your employment with the Company continues after the expiration of the
Initial Term or any Renewal Term, such post-expiration employment shall be
“at-will” and either party may terminate such employment with or without notice
and for any reason or no reason.


(b)  Your employment hereunder shall terminate upon your death and may be
terminated by the Company upon written notice to you following your Disability
(as defined below).  Your employment hereunder may also be terminated by the
Company immediately for Cause (as defined below) or following two weeks’ written
notice to you for any other reason (unless the Company elects a shorter notice
period by paying your salary in lieu of such notice).  Your employment hereunder
may also be terminated by you following written notice to the Company of your
intention to resign with or without Good Reason (as defined below); provided
that a resignation for Good Reason shall comply with Section 2(c)(iv).  If, as
of the date of termination of your employment for any reason, you are a member
of the Board or the board of directors of any of the Company’s affiliates, or
hold any other position with the Company or its affiliates, you shall
automatically be deemed to have resigned from all such positions as of such
date.  You agree to execute such documents and take such other actions as the
Company may request to reflect such resignation.


(c)  For purposes of this Agreement:
 
1

--------------------------------------------------------------------------------



(i)   “Cause” means (A) your engaging in intentional misconduct or gross
negligence that, in either case, is injurious to Company; (B) your indictment,
entry of a plea of nolo contendere or conviction by a court of competent
jurisdiction with respect to any crime or violation of law involving fraud or
dishonesty (with the exception of misconduct based in good faith on the advice
of professional consultants, such as attorneys and accountants) or any felony
(or equivalent crime in a non-U.S. jurisdiction); (C) any gross negligence,
intentional acts or intentional omissions by you (as determined by a majority
vote of the Board in its reasonable discretion and judgment) that constitute
fraud, dishonesty, embezzlement or misappropriation in connection with the
performance of your employment duties and responsibilities; (D) your engaging in
any act of intentional misconduct or moral turpitude (as determined by a
majority vote of the Board in its reasonable discretion and judgment) reasonably
likely to adversely affect the Company or its business; (E) your abuse of or
dependency on alcohol or drugs (illicit or otherwise) that adversely affects
your job performance; (F) your willful failure or refusal to properly perform
(as determined by a majority vote of the Board in its reasonable discretion and
judgment) the duties, responsibilities or obligations of your employment for
reasons other than Disability or authorized leave, or to properly perform or
follow (as determined by a majority vote of the Board in its reasonable
discretion and judgment) any lawful direction by the Company (with the exception
of a willful failure or refusal to properly perform based in good faith on the
advice of professional consultants, such as attorneys and accountants); or (G)
your material breach of the terms of this Agreement or of any other contractual
duty to, written policy of, or written agreement with the Company (with the
exception of a material breach based in good faith on the advice of professional
consultants, such as attorneys and accountants); provided that the Company shall
provide you with written notice of the events or occurrences described in this
definition, and, to the extent curable, an opportunity to cure within ten (10)
calendar days.


(ii)  “Disability” shall mean a written determination by a majority of three
physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties as Executive Vice
President, Operations under this Agreement, and that such disability can
reasonably be expected to continue for a period of six consecutive months or for
shorter periods aggregating 180 days in any 12-month period.


(iii)  “Good Reason” shall mean the occurrence of one or more of the following
events without your written consent:  (A) there shall have been a material
diminution of your authority, duties or responsibilities; (B) there shall have
been a greater than 10% reduction in your Annual Base Salary (as defined below)
in effect pursuant to Section 3.1 or your annual target bonus pursuant to
Section 3.2; (C) the principal executive offices of the Company shall be
relocated to a location more than 50 miles from New York City; or (D) the
Company fails to make material payments to you as required by this Agreement.


(iv)  You shall be deemed to terminate employment for Good Reason only if (A)
you provide the Company with written notice of Good Reason, including a
reasonable explanation of the condition alleged to give rise to Good Reason,
within a period not to exceed 90 days after the existence of the condition
alleged to give rise to Good Reason, (B) the Company fails to remedy the
condition within 30 days of such notice and (C) your termination is within six
months following the existence of the condition alleged to give rise to Good
Reason.


3.     Compensation.


3.1   Annual Base Salary.  During the Initial Term and any Renewal Term, the
Company shall pay you, for all services you perform hereunder, an annual base
salary of U.S. $600,000, or such higher amount as the Compensation Committee of
the Board (the “Compensation Committee”) may determine, less all applicable
withholding and other applicable taxes and deductions and payable in accordance
with the Company’s payroll schedule applicable to executive officers of the
Company (“Annual Base Salary”).


3.2   Bonus Compensation.  Commencing in fiscal year 2020 and during each
subsequent fiscal year of the Initial Term and any Renewal Term, the Company
shall make you eligible for annual bonus compensation, as determined by the
Compensation Committee, with an annual target amount of not less than 60% of
your Annual Base Salary, which shall be paid in accordance with and subject to
the terms and conditions of such incentive or compensation plan or arrangement
specified by the Compensation Committee.
 


2

--------------------------------------------------------------------------------

 
3.3   Employee Benefits.  During the Initial Term and any Renewal Term, you
shall be eligible to participate in and receive any benefits to which you are
entitled under the employee benefit plans or policies that the Company provides
for its employees generally, as well as any employee benefit plans or policies
that the Company provides for its executive officers generally.


3.4   Expenses.  During the Initial Term and any Renewal Term, the Company shall
reimburse you for all expenses incurred by you in the performance of your duties
and responsibilities under this Agreement, including entertainment and travel
expenses, in accordance with the policies and procedures established by the
Compensation Committee.


3.5   Equity Awards.  On or as soon as practicable following April 1, 2019, you
shall be granted Company restricted stock units with an aggregate grant date
value equal to U.S. $200,000, which shall vest in three equal annual
installments on each of the first three anniversaries of the grant date, subject
to your continued employment as of each applicable vesting date.  In addition,
during fiscal year 2020, you shall be granted Company equity or equity-based
awards pursuant to the Company’s long-term equity incentive program, which will
be subject to the terms and conditions of the Company’s Amended and Restated
2009 Incentive Plan (or any successor plan) (the “Plan”) and the Company’s award
agreements.  Under this program, 50% of such awards will be granted in the form
of time-based restricted stock units (RSUs) and 50% will be granted in the form
of performance-based restricted stock units (PSUs).  During each subsequent
fiscal year of the Initial Term and any Renewal Term, you shall be eligible to
participate in the Company’s long-term equity incentive program, as determined
by the Compensation Committee for each such fiscal year.


3.6   Sign-on Bonus.  The Company shall pay you a cash sign-on bonus of U.S.
$400,000 (the “Sign-on Bonus”), which shall be payable in two equal installments
of U.S. $200,000 on each of (a) the first payroll date following the Effective
Date (the “First Bonus Payment”) and (b) the first payroll date on or following
January 31, 2020 (the “Second Bonus Payment”), subject, in each case, to your
continued employment through each applicable payment date and less all
applicable withholding and other applicable taxes and deductions.  In the event
that your employment is terminated by the Company for Cause or you voluntarily
terminate your employment without Good Reason, (i) on or prior to March 19,
2021, you shall be required to repay a portion of the Sign-on Bonus to the
Company equal to the amount of the First Bonus Payment multiplied by a fraction,
the numerator of which is the number of complete months in the period from the
date of termination through March 19, 2021 and the denominator of which is the
number of months in the period from the Effective Date through March 19, 2021
and (ii) following January 31, 2020 and on or prior to March 19, 2021, you shall
be required to repay a portion of the Sign-On Bonus to the Company equal to the
amount of the Second Bonus Payment multiplied by a fraction, the numerator of
which is number of complete months in the period from the date of termination
through March 19, 2021 and the denominator of which is the number of months in
the period from January 31, 2020 through March 19, 2021, in each case, no later
than 30 days following such termination of employment.


3.7   Severance.  In the event that, during the Initial Term or any Renewal
Term, (a) your employment is terminated by the Company without Cause or (b) you
voluntarily terminate your employment for Good Reason, the Company shall pay you
an amount equal to your Annual Base Salary, less all applicable withholding and
other applicable taxes and deductions (the “Severance Payment”); provided that
(x) you execute and deliver to the Company, and do not revoke, a release of all
claims against the Company substantially in the form attached hereto as Exhibit
A (“Release”) and (y) you have not materially breached as of the date of such
termination any provisions of this Agreement. The Company’s obligation to make
the Severance Payment shall be cancelled upon the occurrence of any material
breach of any provisions of this Agreement and, in the event the Severance
Payment has already been made, you shall promptly repay to the Company such
payment.  The  Severance Payment shall be paid in cash in a single lump sum on
the later of (1) the first day of the month following the month in which such
termination occurs and (2) the date the Revocation Period (as defined in the
Release) has expired. Notwithstanding anything in this paragraph to the
contrary, if a Release has not been executed, delivered to the Company and
become irrevocable within 60 days of such termination of employment, the 
Severance Payment shall not be paid. Upon the expiration of this Agreement due
to non-renewal, or upon the termination of your employment hereunder for Cause,
by your death or Disability or by your voluntary termination of your employment
hereunder without Good Reason, you shall be entitled only to the payment of such
installments of your Annual Base Salary that have been earned through the date
of such expiration and/or termination.
 


3

--------------------------------------------------------------------------------



3.8   Change in Control Severance Plan.  During the Initial Term and any Renewal
Term, you shall be eligible to participate in the Company’s Change in Control
Severance Plan, dated as of December 4, 2018, as may be amended from time to
time, or any successor plan thereto and any amounts payable to you thereunder
shall be payable in lieu of any amounts payable to you under Section 3.7.


3.9   Relocation and Temporary Housing Assistance.  In connection with your
relocation to New York as of the Effective Date, the Company will (a) provide
you with temporary housing for a period of up to six months and (b) reimburse
you for relocation expenses, in each case, in accordance with the Company’s
Corporate Relocation Policy, as may be amended from time to time.


4.     Non-Competition and Confidential Information.


4.1   Non-Competition.  As consideration for the Company’s agreements hereunder
(including the Company making you eligible for severance pursuant to Sections
3.7 and 3.8), you agree that during your employment with the Company and for a
period of one year after the termination for any reason of such employment, you
shall not, directly or indirectly, (a) employ or retain, or induce or cause any
other person or entity to employ or retain, any person who is, or who at any
time in the twelve-month period prior to such time had been, employed or
retained by the Company or any of its subsidiaries or affiliates; or (b) provide
services, whether as principal or as agent, officer, director, employee,
consultant, shareholder, or otherwise, alone or in association with any other
person, corporation or other entity, to any Competing Business (as defined
below); provided, however, that you may provide services to a Competing Business
(other than Amazon.com, Inc. and its subsidiaries and affiliates and their
respective successors (collectively, “Amazon”) and Books-A-Million, Inc. and its
subsidiaries and affiliates and their respective successors (collectively,
“Books-a-Million”)) that is engaged in one or more businesses other than the
Business Area (as defined below) but only to the extent that you do not provide
services, directly or indirectly, to the segment of such Competing Business that
is engaged in the Business Area.  For purposes of this Agreement, the term
“Competing Business” shall mean (i) Amazon, (ii) Books-A-Million or (iii) any
person, corporation or other entity engaged in the Business Area.  For purposes
of this Agreement, the term “Business Area” shall mean any business that derives
forty percent (40%) or more of its revenue from the sale or distribution of
books or textbooks (including physical, digital or audio versions of the
foregoing). Notwithstanding the foregoing, the restrictions of this Section 4.1
shall not apply to the placement of general advertisements or the use of general
search firm services with respect to a particular geographic area, but which are
not targeted, directly or indirectly, towards employees of the Company or any of
its subsidiaries.


4.2   Ownership of Other Securities.  Nothing in Section 4.1 shall be construed
as denying you the right to own securities of any corporation listed on a
national securities exchange or quoted in the NASDAQ System in an amount up to
5% of the outstanding number of such securities.


4.3   Confidential Information.  (a)  You shall use best efforts and diligence
both during and after any employment with the Company, regardless of how, when
or why such employment ends, to protect the confidential, trade secret and/or
proprietary character of all Confidential Information and Trade Secret
Information (as defined below).  You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company.  For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, that is either developed by you (alone or with others)
or to which you shall have had access during any employment with the Company. 
Confidential Information includes, but is not limited to, Trade Secret
Information, and also includes confidential information that is learned or
acquired by the Company from others with whom the Company has a business
relationship in which, and as a result of which, such information is revealed to
the Company.  For purposes of this Agreement, “Trade Secret Information” shall
mean all information, regardless of the form or medium in which it is or was
created, stored, reflected or preserved, that is not commonly known by or
generally available to the public and that:  (i) derives or creates economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject
 


4

--------------------------------------------------------------------------------



of efforts that are reasonable under the circumstances to maintain its secrecy. 
The Company’s Trade Secret Information may include, but is not limited to, all
confidential information relating to or reflecting the Company’s research and
development plans and activities; compilations of data; product plans; sales,
marketing and business plans and strategies; pricing, price lists, pricing
methodologies and profit margins; current and planned incentive, recognition and
rewards programs and services; personnel; inventions, concepts, ideas, designs
and formulae; current, past and prospective customer lists; current, past and
anticipated customer needs, preferences and requirements; market studies;
computer software and programs (including object code and source code); and
computer and database technologies, systems, structures and architectures.  You
understand that Confidential Information and/or Trade Secret Information may or
may not be labeled as such, and you shall treat all information that appears to
be Confidential Information and/or Trade Secret Information as confidential
unless otherwise informed or authorized by the Company.  Nothing in this
Agreement shall be construed to mean that Company owns any intellectual property
or ideas that were conceived by you before you commenced employment with the
Company and which you have previously disclosed to the Company.  Subject to
Section 4.3(b), nothing in this Section 4.3(a) shall prevent you from complying
with a valid legal requirement (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information or Trade Secret
Information.


(b)  You agree that both during and after any employment with the Company,
regardless of how, when or why such employment ends, if you are legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information, you shall promptly
notify the Company of such request or requirement so that the Company may seek
to avoid or minimize the required disclosure and/or to obtain an appropriate
protective order or other appropriate relief to ensure that any information so
disclosed is maintained in confidence to the maximum extent possible by the
agency or other person receiving the disclosure, or, in the discretion of the
Company to waive compliance with the provisions of this Section 4.3. 
Thereafter, you shall use reasonable efforts, in cooperation with the Company or
otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief.  If, in the absence of a protective order or
the receipt of a waiver hereunder, you are compelled to disclose the
Confidential Information or Trade Secret Information or else stand liable for
contempt or suffer other sanction, censure or penalty, you shall disclose only
so much of the Confidential Information or Trade Secret Information to the party
compelling disclosure as you believe in good faith on the basis of advice of
counsel is required by law, and you shall give the Company prior notice of the
Confidential Information or Trade Secret Information you believe you are
required to disclose.  The Company shall reimburse any reasonable legal fees and
related expenses you incur in order to comply with this Section 4.3(b). 
Notwithstanding the foregoing or any other arrangement with the Company that
relates to the unauthorized use or disclosure of trade secrets, pursuant to
Section 7 of the Defend Trade Secrets Act of 2016, you understand that: you
cannot be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law.  You also cannot be held criminally
or civilly liable under any Federal or State trade secret law for such
disclosures made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.


(c)  You shall use reasonable best efforts and diligence during your employment
with the Company, to protect the confidential, trade secret and/or proprietary
character of all Prior Employer Confidential Information and Prior Employer
Trade Secret Information (as defined below).  You shall not, directly or
indirectly, use (for your benefit or for the benefit of any other person) or
disclose any Prior Employer Confidential Information or Prior Employer Trade
Secret Information, for so long as it shall remain proprietary or protectable. 
For purposes of this Agreement, “Prior Employer Confidential Information” shall
mean all confidential information of any prior employer, regardless of the form
or medium in which it is or was created, stored, reflected or preserved,
information that is either developed by you (alone or with others) or to which
you shall have had access during any employment with any prior employer.  For
purposes of this Agreement, “Prior Employer Trade Secret Information” shall mean
all information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that you shall have had access during any employment
with any prior employer that:  (i) derives or creates economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
 


5

--------------------------------------------------------------------------------



4.4   Inventions.  You shall promptly disclose and provide to the Company, any
original works of authorship, designs, formulas, processes, improvements,
compositions of matter, computer software programs, data, information or
databases, methods, procedures or other inventions, developments or improvements
of any kind that you conceive, originate, develop, improve, modify and/or
create, solely or jointly with others, during the period of your employment, or
as a result of such employment (collectively, “Inventions”), and whether or not
any such Inventions also may be included within “Confidential Information” or
“Trade Secret Information” (as defined under this Agreement), or are patentable,
copyrightable or protectable as trade secrets.  You acknowledge and agree that
the Company is and shall be the exclusive owner of all rights, title and
interest in and to the Inventions and, specifically, that any copyrightable
works prepared by you within the scope of your employment are “works for hire”
under the Copyright Act, that such “works for hire” are Inventions and that the
Company shall be considered the author and owner of such copyrightable works. 
In the event that any Invention is deemed not to be a “work for hire”, or in the
event that you should, by operation of law, be deemed to be entitled to retain
any rights, title or interest in and to any Invention, you hereby irrevocably
waive all rights, title and interest and assign to the Company, without any
further consideration and regardless of any use by the Company of any such
Inventions, all rights, title and interest, if any, in and to such Invention. 
You agree that the Company, as the owner of all Inventions, has the full and
complete right to prepare and create derivative works based upon the Inventions
and to use, reproduce, publish, print, copy, market, advertise, distribute,
transfer, sell, publicly perform and publicly display and otherwise exploit by
all means now known or later developed, such Inventions and derivative works
anywhere throughout the world and at any time during or after your employment
hereunder or otherwise.


4.5   Return of Information.  You shall promptly deliver to the Company, upon
the termination for any reason of your employment, or at any other time at the
Company’s request, without retaining any copies, all documents, information and
other material in your possession or control containing, reflecting and/or
relating, directly or indirectly, to any Confidential Information and/or Trade
Secret Information.


4.6   Cooperation.  You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, you shall provide
reasonable cooperation to the Company and its affiliates in connection with any
pending or future lawsuit, arbitration, or proceeding between the Company and/or
any affiliate and any third party, any pending or future regulatory or
governmental inquiry or investigation concerning the Company and/or any
affiliate and any other legal, internal or business matters of or concerning the
Company and/or any affiliate.  Such cooperation shall include meeting with and
providing information to the Company, any affiliate and/or their respective
attorneys, auditors or other representatives as reasonably requested by the
Company.  The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.6.


4.7   Non-Disparagement.  During and after any employment with the Company,
regardless of how, when or why such employment ends, (a) you shall not make,
either directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
Company or its subsidiaries or affiliates, any of their clients or businesses or
any of their current or former officers, directors, employees or shareholders
and (b) Company Parties (as defined below) shall not make, either directly or by
or through another person, any oral or written negative, disparaging or adverse
statements or representations of or concerning you; provided, however, that
nothing herein shall prohibit (i) critical communications between you and the
Company or Company Parties during the Initial Term and any Renewal Term and in
connection with your employment, (ii) you or any Company Party from disclosing
truthful information if legally required (whether by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) or (iii) disclosures made in accordance
with Section 4.11.  For purposes of this Agreement, the term “Company Parties”
shall mean the executive officers and designated spokespersons of the Company.


4.8   Severability.  If any of the restrictions in this Section 4 should for any
reason whatsoever be declared invalid, the validity or enforceability of the
remainder of this Agreement shall not be adversely affected thereby.
 
6

--------------------------------------------------------------------------------



4.9   Equitable Relief.  (a)  You acknowledge that your services to the Company
are of a unique character that gives them a special value to the Company.  You
further recognize that any violation of the restrictions in this Section 4 may
give rise to losses or damages for which the Company cannot be reasonably or
adequately compensated in an action at law and that such violation may result in
irreparable and continuing harm to the Company.  Accordingly, you agree that, in
addition to any other remedy that the Company may have at law or in equity, the
Company shall be entitled to injunctive relief to restrain any violation by you
of the restrictions in this Section 4.


(b)  In addition, the Company recognizes that any violation of the restrictions
in Section 4.7(b) may give rise to losses or damages for which you cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to you.  Accordingly, the Company
agrees that, in addition to any other remedy that you may have at law or in
equity, you shall be entitled to injunctive relief to restrain any violation by
the Company of the restrictions in Section 4.7(b).


4.10   Reasonableness.  You acknowledge that the limitations and obligations
contained in this Section 4 are, individually and in the aggregate, reasonable
and properly required by the Company and that in the event that any such
limitations are found to be unreasonable and unenforceable, you shall submit to
such limitations and/or obligations in such form as the arbitrator shall
determine.  You agree that you shall not challenge or contest the
reasonableness, validity or enforceability of any such limitations and
obligations.


4.11   Governmental Agencies. Notwithstanding any provision of this Agreement to
the contrary, this Agreement is not intended to, and shall not, limit or
restrict you from:  (a) filing and, as provided for under Section 21F of the
Securities Exchange Act of 1934, maintaining the confidentiality of a claim with
a government agency that is responsible for enforcing a law; (b) providing
Confidential Information (as defined in Section 4.3(a)) or any other information
(including information that would otherwise violate Section 4.7) to the extent
required by law or legal process or permitted by Section 21F of the Securities
Exchange Act of 1934; (c) cooperating, participating or assisting in any
government or regulatory entity investigation or proceeding; or (d) receiving an
award for information provided to any government agency that is responsible for
enforcing the law.


5.     Indemnification.  You shall be indemnified by the Company, as an officer
of the Company and its affiliates, against all actions, suits, claims, legal
proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters.  For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.


6.     Miscellaneous.


6.1   Entire Agreement.  This Agreement constitutes the entire agreement between
you and the Company with respect to the terms and conditions of your employment
by the Company and supersedes all prior agreements, understandings and
arrangements, oral or written, between you and the Company with respect to the
subject matter hereof, including without limitation the offer letter between you
and the Company, dated February 8, 2019.


6.2   Binding Effect; Benefits.  This Agreement shall inure to the benefit of
and shall be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.


6.3   Amendments and Waivers.  This Agreement may not be amended or modified
except by an instrument or instruments in writing signed by both parties to this
Agreement.  Electronic communications, even if receipt is acknowledged, shall
not constitute an amendment or modification of this Agreement.
 


7

--------------------------------------------------------------------------------



6.4   Assignment.  Neither this Agreement nor any rights or obligations that
either party may have by reason of this Agreement shall be assignable by either
party without the prior written consent of the other party.


6.5   Notices.  Any notice that may or must be given under this Agreement shall
be in writing and shall be personally delivered or sent by certified or
registered mail, postage prepaid, or reputable overnight courier, addressed to
you at the address set forth on the first page hereof, or to the Company at 122
Fifth Avenue, New York, NY 10011 to the attention of the Vice President for
Human Resources for the Company (with a copy to the General Counsel for the
Company), or to such other address as you or the Company, as the case may be,
may designate in writing in accordance with the provisions of this section.


6.6   Section and Other Headings; Other.  The section and other headings
contained in this Agreement are for reference purposes only and are not deemed
to be a part of this Agreement or to affect the meaning and interpretation of
this Agreement.  For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”


6.7   Governing Law.  This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with and governed by the laws of the
State of New York applicable to agreements made and to be performed wholly
within the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.  Except as provided in Section 6.9, exclusive
jurisdiction for all disputes or claims arising under or in connection with this
Agreement, and any and all claims by or against you relating to your employment
with the Company, shall lie in any Federal or state court located within the
County of New York.


6.8   Survival of Rights and Obligations.  All rights and obligations arising
hereunder shall continue to have full force and effect after the termination of
this Agreement unless otherwise provided herein to the extent necessary to
preserve the intended benefits of such provisions.  If any section of this
Agreement is determined to be void, voidable or unenforceable, it shall have no
effect on the remainder of this Agreement, which shall remain in full force and
effect, and the provisions so held invalid or unenforceable shall be deemed
modified as to give such provisions the maximum effect permitted by applicable
law.


6.9   Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by you relating to your
employment with the Company, including any claims of discrimination or other
employment-related claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act or any other employment-related Federal, state or local law,
shall be submitted to arbitration before the American Arbitration Association
(“AAA”) under its rules then prevailing for the type of claim in issue before
one arbitrator and to be held at the AAA’s office located in the County of New
York.  In any arbitration hereunder, the arbitrator shall have the power to
issue appropriate injunctive or other non-monetary relief, and award appropriate
compensatory damages.  The parties agree that no damages other than compensatory
damages shall be sought or claimed by either party and each party waives any
claim, right or entitlement to punitive, exemplary or consequential damages, or
any other damages, and each relevant arbitrator is specifically divested of any
power to award any damages in the nature of punitive, exemplary or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages.  Nothing in this arbitration provision shall preclude, and the parties
expressly acknowledge that either party may seek, temporary injunctive relief
from any Federal or state court located within the County of New York in
connection with or as supplement to an arbitration hereunder, including
regarding any claim under Section 4 of this Agreement.  For purposes of any such
action or proceeding, the parties each hereby specifically submit to the
personal jurisdiction of any Federal or state court located within the County of
New York and further agree that service of process may be made within or without
the State of New York by giving notice in the manner provided in Section 6.5 of
this Agreement.
 


8

--------------------------------------------------------------------------------



6.10   Section 409A.  It is intended that the provisions of this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  If, at the time of your separation from service
(within the meaning of Section 409A), (a) you shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (b) the Company shall make a good
faith determination that an amount payable under this Agreement or any other
plan, policy, arrangement or agreement of or with the Company (this Agreement
and such other plans, policies, arrangements and agreements, the “Company
Plans”) constitutes deferred compensation (within the meaning of Section 409A)
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay any such amount on the otherwise
scheduled payment date but shall instead accumulate such amount and pay it,
without interest, on the earlier of the first day of the seventh month following
such separation from service or your death.  For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treas. Reg. Section 1.409A-2(b)(2)(iii).  Except as permitted under Section
409A, any deferred compensation (within the meaning of Section 409A) payable to
or for your benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by you to the Company.  Except as specifically
permitted by Section 409A, the benefits and reimbursements provided to you under
this Agreement and any Company Plan during any calendar year shall not affect
the benefits and reimbursements to be provided to you under the relevant section
of this Agreement or Company Plan in any other calendar year, and the right to
such benefits and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred.   Notwithstanding the preceding, the Company
makes no representations concerning the tax consequences of your participation
in this Agreement under Section 409A or any other Federal, state or local tax
law.  Your tax consequences shall depend, in part, upon the application of
relevant tax law, including Section 409A, to the relevant facts and
circumstances.  You should consult a competent and independent tax advisor
regarding the tax consequences of this Agreement.


6.11   Representations and Warranties.  You hereby represent and warrant to the
Company that (a) your execution, delivery and performance of this Agreement do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which you are a
party or by which you are bound; (b) you are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity that has not been disclosed to the Company prior to the
execution of this Agreement; and (c) upon the execution and delivery of this
Agreement, it shall be a valid and binding obligation, enforceable in accordance
with its terms.  You hereby acknowledge and represent that you fully understand
the terms and conditions contained herein.


6.12   Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 


9

--------------------------------------------------------------------------------



If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.
 
Very truly yours,
 
 

  BARNES & NOBLE, INC.,                  
 
By:
/s/ Michelle Smith       Name: Michelle Smith        Title: Vice President,
Human Resources          

 


Accepted and Agreed to:
 

JOSEPH C. GORMAN                By:
/s/ Joseph C. Gorman
   
Name:  Joseph C. Gorman
   
Title:    March 21, 2019
 

 
 














10

--------------------------------------------------------------------------------



EXHIBIT A




GENERAL RELEASE AND WAIVER


1.     Joseph C. Gorman (“Employee”) hereby acknowledges and agrees that
Employee’s employment with Barnes & Noble, Inc. (the “Company”) terminated on
__________, 20__ (the “Termination Date”).


2.     Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.7 of the employment letter agreement, dated as of March
19, 2019, between Employee and the Company (such agreement referred to herein as
the “Employment Agreement” and such payments and benefits collectively referred
to herein as the “Separation Benefit”), that the Separation Benefit is adequate
consideration for this Release, and that any monetary or other benefits that,
prior to the execution of this Release, Employee may have earned or accrued, or
to which Employee may have been entitled, have been paid or such payments or
benefits have been released, waived or settled by Releasor (as defined below)
except as expressly provided in this Release.


3.     (a)    THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL
EXISTING AND POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY
INCLUDED WITHIN THE DESCRIPTION BELOW OF “RELEASEE.”  BEFORE EMPLOYEE SIGNS THIS
RELEASE, EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.
 
  (b)    In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like; (iii)
any waivable rights and/or claims relating to wages and hours, including under
state or local labor or wage payment laws; (iv) any rights and/or claims to
benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company and the Company’s Change in Control Severance Plan
dated as of December 4, 2018; (v) any rights and/or claims that Employee may
have to receive any equity in the Company (whether restricted or unrestricted)
in the future; and (vi) any rights and/or claims for attorneys’ fees.  Employee
agrees not to challenge or contest the reasonableness, validity or
enforceability of this Release.
 
11

--------------------------------------------------------------------------------



 (c)    Notwithstanding the foregoing, Employee does not release any Releasee
from any of the following rights and/or claims:  (i) any rights and/or claims
Employee may have that arise after the date Employee signs this Release; (ii)
any rights and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; or (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.


4.    Nothing in or about this Release prohibits Employee from:  (i) filing and,
as provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing Confidential Information (as
defined in Section 4.3(a) of the Employment Agreement) or any other information
(including information about this Release or that would otherwise violate
Section 7(a) of this Release or Section 4.7 of the Employment Agreement) to the
extent required by law or legal process or permitted by Section 21F of the
Securities Exchange Act of 1934; (iii) cooperating, participating or assisting
in any government or regulatory entity investigation or proceeding; or (iv)
receiving an award for information provided to any government agency that is
responsible for enforcing the law.


5.    Employee represents and warrants that Employee has not filed or commenced
any complaints, claims, actions or proceedings of any kind against any Releasee
with any Federal, state or local court or any administrative, regulatory or
arbitration agency or body.  Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment.  This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.


6.     (a)    Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder.  Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of Employee or treatment Employee received by or on
behalf of any Releasee through the date of this Release.


 (b)    If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any information covered by
Section 6(a), Employee shall promptly notify the Company of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the agency or other person receiving the
disclosure, or, in the discretion of the Company, to waive compliance with the
provisions of this Release.  Employee shall use reasonable efforts, in
cooperation with the Company or otherwise, to avoid or minimize the required
disclosure and/or to obtain such protective order or other relief.  If, in the
absence of a protective order or the receipt of a waiver hereunder, Employee is
compelled to disclose such information or else stand liable for contempt or
suffer other sanction, censure or penalty, Employee shall disclose only so much
of such information to the party compelling disclosure as he believes in good
faith on the basis of advice of counsel is required by law, and Employee shall
give the Company prior notice of such information he believes he is required to
disclose.  Notwithstanding the foregoing, pursuant to the
 


12

--------------------------------------------------------------------------------



Defend Trade Secrets Act of 2016, Employee understands that:  An individual may
not be held criminally or civilly liable under any Federal or state trade secret
law for the disclosure of a trade secret that:  (i) is made (a) in confidence to
a Federal, state, or local government official, either directly or indirectly,
or to an attorney; and (b) solely for the purpose of reporting or investigating
a suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding.  Further, Employee
understands that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual:  (i) files any document containing the trade
secret under seal; and (ii) does not disclose the trade secret, except pursuant
to court order.


7.     (a)    Employee shall not make, either directly or by or through another
person, any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee.


 (b)    Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 4 and 5 of the Employment Agreement survive and shall be in full
force and effect as provided in the Employment Agreement.


8.     The covenants, representations and acknowledgments made by Employee in
this Release shall continue to have full force and effect after the execution
and effectiveness of this Release and the delivery of the Separation Benefit,
and this Release shall inure to the benefit of each Releasee, and the successors
and assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions.  If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law.  Without limitation
to Section 3.7 of the Employment Agreement, the Company shall be excused and
released from any obligation to make payment of the Separation Benefit, and
Employee may be obligated to return to the Company the Separation Benefit, in
the event that Employee is found to have (a) made a material misstatement in any
term, condition, covenant, representation or acknowledgment in this Release or
(b) committed or commits a material breach of any term, condition or covenant in
this Release.


9.     This Release and the Employment Agreement constitute the sole and
complete agreement between the parties with respect to the matters set forth
therein and supersedes all prior agreements, understandings and arrangements,
oral or written, between Employee and the Company with respect to the subject
matter thereof.  This Release may not be amended or modified except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought.  Either party may,
by an instrument in writing, waive compliance by the other party with any term
or provision of this Release to be performed or complied with by such other
party.


10.   With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern.  Employee acknowledges that a breach of the provisions
of this Release may give rise to losses or damages for which the Company cannot
be reasonably or adequately compensated in an action at law, and that such
violation may result in irreparable and continuing harm to the Company. 
Accordingly, Employee agrees that, in addition to any other remedy that the
Company may have at law or in equity, the Company may  be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief.  No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.


11.   Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.
 
13

--------------------------------------------------------------------------------



12.    By executing this Release, Releasor acknowledges that (a) Employee has
been advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release; and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”).  Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release.  Employee agrees that
any revocation shall be made in writing and delivered to ____________, Vice
President, Human Resources, Barnes & Noble, Inc., 122 Fifth Avenue, NY, NY
10011.  Employee acknowledges that revocation of this Release shall result in
the Company’s not having an obligation to pay the Separation Benefit.


 

            Signature: 
 
  Date:
 
   
Joseph C. Gorman
   
 
   
 
   
 
 

 
 
 
 
 
14